Case 7:20-cr-00322-PMH Document 20 Filed 07/20/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America Protective Order
v. 20 Cr. 322 (PMH)
Kwasi Kirton,

Defendants.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the
Court hereby finds and orders as follows:

1. Disclosure Material. The Government will make disclosure to the defendant of
documents, objects and information, including electronically stored information (“ESI”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “disclosure material.” The Government’s disclosure material may include
material that (i) affects the privacy and confidentiality of individuals; (ii) would risk prejudicial
pretrial publicity if publicly disseminated; and (111) that is not authorized to be disclosed to the
public or disclosed beyond that which is necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material shall not be disclosed by the defendant or defense counsel, including
any successor counsel (“the defense”) other than as set forth herein, and shall be used by the
defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

 
Case 7:20-cr-00322-PMH Document 20 Filed 07/20/20 Page 2 of 4

access, and shall not disclose any disclosure material to the media or any third party except as set
forth below.

2. Disclosure material may be disclosed by counsel to:

(a) the defendant and his wife for review for purposes related to this case;

(b) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;

(c) Prospective witnesses for purposes of defending this action.

3. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

4. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim, P. 49.1.

5. Except for disclosure material that has been made part of the record of this case, and
subject to the rules of professional responsibility regarding an attorney’s obligation to maintain a
client’s file, the defense shall return to the Government or securely destroy or delete all disclosure
material, including the seized ESI disclosure material, within 30 days of the expiration of the
period for direct appeal from any verdict in the above-captioned case; the period of direct appeal
from any order dismissing any of the charges in the above-captioned case; or the granting of any
motion made on behalf of the Government dismissing any charges in the above-captioned case,

whichever date is later.

 
Case 7:20-cr-00322-PMH Document 20 Filed 07/20/20 Page 3 of 4

6. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

Retention of Jurisdiction

8. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

2
Date: July 20, 2020

 

 

 

Benjamin A. Gianforti
Assistant United States Attorneys

‘on 6 Date: July 20, 2020

 

 

Ben Gold, Esq.
Counsel for Kwasi Kirton

SO ORDERED:

Dated: White Plains, New York
July 29 2020

 
Case 7:20-cr-00322-PMH Document 20 Filed 07/20/20 Page 4 of 4

(Lay

THE HONORABLE PHILIP M. HALPERN
UNITED STATES DISTRICT JUDGE

 
